      Case 1:17-cv-09909-PAE-KNF Document 68 Filed 04/17/20 Page 1 of 28



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


TABOOLA, INC.,

                                       Plaintiff,                  17 Civ. 9909 (PAE) (KNF)

                       -v-                                            OPINION & ORDER

EZOIC INC. and DWAYNE LAFLEUR,

                                       Defendants.



PAUL A. ENGELMAYER, District Judge:

       Plaintiff Taboola, Inc., (“Taboola”) brings this action for damages and injunctive relief

against defendants Ezoic Inc. and its CEO Dwayne Lafleur (together, “Ezoic”), alleging, inter

alia, tortious interference with four contracts that Taboola entered into with Internet website

providers. Dkt. 26 (“First Amended Complaint” or “FAC”). Ezoic denies these allegations and,

in two amended counterclaims filed against Taboola, alleges that Taboola has tortiously

interfered with its contracts. Dkt. 54 (“counterclaims” or “ACC”).

       On June 21, 2019, Taboola moved to dismiss Ezoic’s amended counterclaims. Dkt. 56

(“MTD”). This Court referred the motion to the Honorable Kevin N. Fox, United States

Magistrate Judge, for a Report and Recommendation. See Dkt. 50. Before the Court is Judge

Fox’s February 21, 2020 Report and Recommendation, Dkt. 63 (“Report”), Ezoic’s objections,

Dkt. 65 (“Objections”), and Taboola’s response to those objections, Dkt. 66 (“Response”). The

Report recommends that the Court grant Taboola’s motion to dismiss Ezoic’s amended

counterclaims. The Court adopts Judge Fox’s recommendation, for the following reasons.




                                                    1
      Case 1:17-cv-09909-PAE-KNF Document 68 Filed 04/17/20 Page 2 of 28



I.     Background1

       The Court adopts the Report’s detailed account of the facts and procedural history, to

which no party objects. The following summary captures the limited facts necessary for an

assessment of the issues presented.

       A.      The Parties

               1.      Taboola

       Taboola is a provider of targeted digital advertising technology. FAC ¶ 12. It claims that

its content recommendation technology, or “Widget,” “reaches more than one billion [I]nternet

users and offers more than 360 billion recommendations each month.” Id. Taboola enters into

agreements with Internet publishers, such as CBS, USA Today, and The Weather Channel, to

serve as the exclusive provider of content recommendations on the websites and digital properties

that the publisher owns or operates. Id. ¶ 13. Specifically, Taboola provides publishers with the

code for its Widget, which recommends sponsored articles and advertisements that are custom-

targeted to the website’s visitors. Id. ¶ 14. This content, which Taboola funnels toward website

visitors, may be provided by sponsoring advertisers, third-party publishers, or the website itself.

Id. When a visitor clicks on a Taboola recommendation, she is directed to the website of the

(third) party that paid for the distribution of the content. Id. ¶ 15. That party pays Taboola based

on the number of times that visitors engage with, i.e., click on, the sponsored content. Id.

Taboola shares a percentage of these revenues with the publisher whose website prompted the

visitor to engage with the promoted content. Id.



1
  The summary is drawn primarily from the Report, the FAC, and the ACC. For the purpose of
resolving the motion to dismiss under Rule 12(b)(6), the Court assumes all well-pled facts to be
true and draws all reasonable inferences in favor of Ezoic, the counterclaim-plaintiff. See Koch
v. Christie’s Int’l PLC, 699 F.3d 141, 145 (2d Cir. 2012).

                                                 2
      Case 1:17-cv-09909-PAE-KNF Document 68 Filed 04/17/20 Page 3 of 28



       According to Ezoic, “Taboola is not a Google-Certified Publishing Partner or a Google

Adsense Online-Certified Partner.” ACC ¶ 21. As such, its advertisement practices need not

comply with Google’s strict policies regarding webpage content, click generation, and the

amount of advertising content that can cover a publisher’s webpage at any given time. Id.

               2.      Ezoic

       Ezoic is a “creator and provider of artificial intelligence applications for website owners,

brands, publishers, and bloggers (its ‘Clients’) to improve their websites’ revenue by optimizing

visitor experiences.” Id. ¶ 14. Among Ezoic’s services is its Ad Tester application, which

evaluates different advertisement and webpage content layouts and optimizes them to improve

visitor experience and increase a client’s advertising revenue. Id. ¶ 15. The goal of the Ad Tester

technology is to determine website layouts that will increase the amount of time spent by visitors

on a client’s webpage, thereby increasing the revenue generated through advertisements. Id.

       Unlike Taboola, Ezoic is a Google-Certified Publishing Partner and a Google Adsense

Online-Certified Partner. Id. ¶ 18. To receive these certifications, Ezoic participated in Google’s

certified partner programs and consented to Google’s Certified Publishing Partner Terms and

Conditions, the Google Services Agreement, and the Google Adsense Online Certified Partner

Program Agreement (together, the “Ezoic-Google Agreements”). Id. As a certified partner,

Ezoic can “use Google’s ‘Adsense’ technology to create advertisements and generate

advertisement revenue for its webpages.” Id. However, the Adsense program comes with

limitations: Users may not, for example, use the technology on webpages that contain, inter alia,

adult and mature content or misleading news; advertise those same webpages; or use the program

to artificially generate advertisement “clicks.” Id. ¶ 19. Adsense also may not be used on

webpages composed of more than 50% advertisements or where the overall content of the page

is otherwise low quality. Id.
                                                 3
      Case 1:17-cv-09909-PAE-KNF Document 68 Filed 04/17/20 Page 4 of 28



       To access Ezoic’s Ad Tester technology, Ezoic’s clients must create an account,

download the Ad Tester program, and agree to Ezoic’s Terms of Service, which are publicly

available on its website. Id. ¶ 16. Clients can generate advertisements for their websites by

leveraging any of the 300 advertising networks with which Ezoic maintains partnerships, or any

other advertising network, as long as it is Google-Certified and compliant with Ezoic’s Terms of

Service. Id. ¶ 17.

       Ezoic alleges that its status as a Google-Certified Partner renders its Ad Tester technology

incompatible with Taboola’s Widget. Id. ¶ 23. In other words, even if Ezoic’s clients are

otherwise compliant with Google’s Adsense requirements, the installation of Taboola’s widget

on a client’s website, Ezoic claims, can put both the client and Ezoic in breach of Ezoic’s

agreements with Google. Id. This can lead to fines and the permanent termination of a website

from Google’s Adsense program. Id.

       B.      The “Client” or “Publisher” Contracts

       Ezoic’s first counterclaim concerns Ezoic’s and Taboola’s dealings with five website

operators, which Ezoic refers to as “clients” and Taboola refers to as “publishers.” These entities

are: Média Sur 7, SwingxSwing, 24 Minutes, Muhanfeed, and Popdust (the “Clients”).

               1.      Média Sur 7

       Ezoic alleges that it entered into an “agreement”2 with Média Sur 7 (“Ezoic-Média Sur 7

Agreement”) on March 26, 2018. Id. ¶ 25. Ezoic alleges that “[a]lmost immediately” after going

live with its application on May 11, 2018, Média Sur 7 began receiving threatening calls from

Taboola, prompting it to remove Ezoic’s software from its website six days later. Id. ¶¶ 27–28.

Ezoic does not allege that Taboola mentioned Ezoic’s application, or Média Sur 7’s contractual

2
  Perhaps tellingly, Ezoic does not refer to its asserted agreements with its clients as “contracts”
in its factual allegations.

                                                  4
      Case 1:17-cv-09909-PAE-KNF Document 68 Filed 04/17/20 Page 5 of 28



obligations with Ezoic, in its communications with Média Sur 7. However, Ezoic points to an

exchange that it had with Média Sur 7 in which the client claimed that it “cut [its advertising]

level because [it] got a new phone call from [an] account manager at Taboola, they are threatening,

can you cut off immediately? [A]ll the advertisements that you broadcast on the site st[o]p.” Id.

¶ 30. Ezoic alleges that “[b]ut for Taboola’s tortious interference, Média Sur 7 would not have

breached the Ezoic[-]Média Sur 7 Agreement. Média Sur 7 no longer utilizes Ezoic’s services.”

Id. ¶ 34.

               2.      SwingxSwing

        SwingxSwing (also referred to in the counterclaims as “SwingbySwing”) is the only

client that is discussed in both Taboola’s FAC and Ezoic’s amended counterclaims. The parties’

factual allegations are, in part, contradictory. The parties do not dispute, however, that, on April

23, 2014, Taboola entered into an agreement with SwingxSwing, and that, approximately two

years later, on May 11, 2016, Ezoic entered into an agreement with SwingxSwing (the “Ezoic-

SwingxSwing Agreement”). See FAC ¶ 37; ACC ¶ 35.

        According to Taboola, SwingxSwing removed its Widget on March 17, 2017, approximately

one year after going live with Ezoic’s Adsense technology. FAC ¶¶ 43–44. This, according to

Taboola, violated SwingxSwing’s agreement with Taboola, which “required [SwingxSwing] to

display Taboola’s [Widget] on its websites, . . . prohibited [it from] . . . using content

recommendation technologies belonging to Taboola’s competitors,” and “remained in effect until

April 23, 2018.” Id. ¶¶ 39–41. SwingxSwing’s CEO informed Taboola that it “had decided to

stop using [Taboola] as the result of a recommendation from Ezoic” and that SwingxSwing “did

not wish to display [Taboola’s Widget] . . . because it would prevent Ezoic from testing whether




                                                 5
        Case 1:17-cv-09909-PAE-KNF Document 68 Filed 04/17/20 Page 6 of 28



displaying other ads in that same space would be more profitable.”3 Id. ¶ 46. In a later email,

SwingxSwing informed Taboola that it had “handed all inventory over to Ezoic” and that Ezoic

was “testing [SwingxSwing’s] inventory with its own certified partners.” Id. ¶ 48. This

culminated, according to Taboola, with SwingxSwing “impermissibly seeking to terminate its

contract with [Taboola] ten months early,” by way of a letter that noted it had “engaged a

consultant [Ezoic] to advise” it regarding Taboola’s services. Id. ¶ 51. To enforce its contractual

rights, Taboola commenced this action on December 19, 2017. Dkt. 1.

         Ezoic disputes this characterization of events. Ezoic alleges that it entered into an

“agreement” with SwingxSwing in May 2016, ACC ¶ 35, and that in May 2017, a year after it

began using Ezoic’s application, SwingxSwing began receiving emails from Taboola requesting

that it re-install Taboola’s Widget, id. ¶ 37. Ezoic further alleges that Taboola threatened a

lawsuit against SwingxSwing if it continued to use Ezoic’s technology. Id. ¶ 39. On July 9,

2018, SwingxSwing removed Ezoic’s application from its website, which, according to Ezoic,

constituted a violation of the Ezoic-SwingxSwing Agreement. Id. ¶ 40. Ezoic alleges that “[b]ut

for Taboola’s tortious interference, Swing[x]Swing would not have breached the Ezoic[-]

Swing[x]Swing Agreement. Swing[x]Swing no longer utilizes Ezoic’s services.” Id. ¶ 44.

                3.      24 Minutes

         On April 13, 2016, 24 Minutes Ltd. (“24 Minutes”) entered into an “agreement” with

Ezoic (“Ezoic-24 Minutes Agreement”). Id. ¶ 46. Ezoic alleges that “sometime after April

2016, 24 Minutes began using Taboola’s Widget,” id. ¶ 48, and that “[o]n October 14, 2016,

Ezoic received notice from Google that 24 Minutes was in violation of Google’s Adsense

Advertising Policies and, as a result, was being fined $230,000 and permanently banned from


3
    An excerpt of this email is provided in Taboola’s First Amended Complaint. See FAC ¶ 47.

                                                   6
      Case 1:17-cv-09909-PAE-KNF Document 68 Filed 04/17/20 Page 7 of 28



Google’s Adsense program,” id. ¶ 49. The conduct that prompted Google’s response—which

included excessive use of webpage space for ads, a layout that encourages accidental or deceptive

clicks, and the use of on-page and full-page pop-ups redirecting users to other sites—breached

the Ezoic-24 Minutes Agreement, which required 24 Minutes to accept and comply with

Google’s Adsense policies. Id. ¶¶ 49–50; see id. ¶ 55. Ezoic alleges that the breach is directly

attributable to 24 Minutes’ use of Taboola’s widget. Id. ¶ 51. Ezoic alleges that “[b]ut for

Taboola’s tortious interference, 24 Minutes would not have breached the [Ezoic-]24 Minutes

Agreement. 24 Minutes no longer utilizes Ezoic’s services.” Id. ¶ 57.

       Ezoic claims that 24 Minutes is actively suing Google in Israel to recover the $230,000

fine and to renew its access Google’s advertising platform. Id. ¶ 52. Ezoic alleges that, if 24

Minutes prevails, Google “may demand indemnification or reimbursement” from Ezoic for this

amount under the terms of the Ezoic-Google Agreements. Id. ¶ 58.

               4.     Muhanfeed

       Muhanfeed.com (“Muhanfeed”) entered into an “agreement” with Ezoic on August 28,

2016 (the “Ezoic-Muhanfeed Agreement”) and launched Ezoic’s advertising application. Id.

¶ 62. Ezoic alleges that on November 24, 2016, it received a warning from Google that Muhanfeed

was in violation of Google’s Adsense Advertising policies. Id. ¶ 64. After conducting its own

investigation of Muhanfeed’s site, Ezoic discovered that it contained “adult and mature advertising

content,” ads that had been “scraped or copied” from other websites, and an unsatisfactory ad-to-

content ratio. Id. ¶ 65. Ezoic contends that each of these practices, which violated Google’s

Adsense Advertising Policies, were attributable to Muhanfeed’s use of the Taboola widget. Id.

Ezoic alerted Muhanfeed to the policy violation and to Taboola’s alleged role in causing it. Id.

¶ 66. However, Muhanfeed failed to correct the violation, prompting Google to ban Muhanfeed

from its Adsense program and prompting “Ezoic [to] terminate[] its relationship with
                                                 7
      Case 1:17-cv-09909-PAE-KNF Document 68 Filed 04/17/20 Page 8 of 28



Muhanfeed.” Id. ¶ 67. Ezoic alleges that “[b]ut for Taboola’s tortious interference, Muhanfeed

would not have breached the Ezoic[-]Muhanfeed Agreement. Muhanfeed no longer utilizes

Ezoic’s services.” Id. ¶ 72.

               5.      Popdust

       On August 14, 2018, Popdust entered into an “agreement” with Ezoic (the “Ezoic-

Popdust Agreement”) and launched Ezoic’s advertising application. Id. ¶ 76. Ezoic alleges that,

on April 30, 2019, it received a “disablement notice” for two Popdust websites based on Popdust’s

violations of Google’s Adsense Advertising Policies. Id. ¶ 78. After reaching out to Google for

more information, Ezoic discovered that Popdust’s sites contained adult content and excessive

“sponsored link” advertisements. Id. ¶ 79. Google also informed Ezoic that Popdust was

utilizing Taboola’s widget, which had placed the unacceptable ad content on the site. Id. Ezoic

alleges that “[b]ut for Taboola’s tortious interference, Popdust would not have breached the

Ezoic[-]Popdust Agreement. Popdust no longer utilizes Ezoic’s services.” Id. ¶ 84.

       C.      Ezoic’s Counterclaims

       Ezoic brings two counterclaims against Taboola. First, it alleges that Taboola tortiously

interfered with Ezoic’s contracts with each of the above clients (together, the “Ezoic-Client

Agreements”). Id. ¶¶ 88–95. Second, it alleges that Taboola tortiously interfered with Ezoic’s

own contract with Google, i.e., the Ezoic-Google Agreements. Id. ¶¶ 96–102.

               1.      Tortious Interference with the Ezoic-Client Agreements

       The basis for Ezoic’s first claim of tortious interference is its contention that, by downloading

and launching Ezoic’s Ad Tester application, each client entered into a “valid and enforceable




                                                  8
      Case 1:17-cv-09909-PAE-KNF Document 68 Filed 04/17/20 Page 9 of 28



contract[]” with it.4 See id. ¶ 89. Ezoic alleges that the terms of these contracts were “substantially

identical” to Ezoic’s publicly available “Terms of Service.” See id. ¶¶ 25, 35, 46, 62, 76. Ezoic

further contends that “Taboola was aware and had actual knowledge of the existence and

material terms of the Ezoic[-]Client Agreements” from “its own conversations with the Clients”

and because the material terms were “substantially identical to the publicly available Ezoic

Terms of Service on Ezoic’s website.” Id. ¶ 91. According to Ezoic, “Taboola directly and

intentionally caused the Clients to breach the Ezoic[-]Client Agreements” by “using threats to

force them to use Taboola’s Widget.” Id. ¶ 92. But for Taboola’s actions, Ezoic alleges, its

Clients would not have done so, and Ezoic would not have suffered damages in the form of lost

advertising revenues. Id. ¶ 95.

               2.      Tortious Interference with the Ezoic-Google Agreements

       Ezoic’s second counterclaim alleges that Taboola tortiously interfered with Ezoic’s own

agreements with Google, by causing 24 Minutes, Muhanfeed, and Popdust to violate the terms of

Google’s Adsense Advertising Policies while running Ezoic’s software. Id. ¶ 100. Ezoic alleges

that Taboola’s interference with the Ezoic-Client Agreements had the follow-on effect of forcing

Ezoic itself, not a third party, to breach its own agreements with Google, because the Ezoic-Google

Agreements require Ezoic to ensure its clients’ compliance with Google’s Adsense Advertising


4
  As summarized by Ezoic, the agreements each provide, among other terms, that “(1) [Client]
will give Ezoic access to its webpages for purposes of placing advertisements or network code
on its website; (2) [Client] will not reverse engineer, decompile, or disassemble the [Ezoic]
Service or any software made available to it from Ezoic; (3) Ezoic will provide Services
including, but not limited to, analytics tools, reporting and optimization tools and services; and
(4) [Client] will accept and comply with the Google Adsense Advertising Policies outlined at
https://www.google.com/adsense/policies.” See ACC ¶¶ 26, 36, 47, 63, 77 (internal quotation
marks omitted). According to Ezoic, the agreements “do[] not permit [Client] to terminate the
agreement at will. [The Client] may ‘request’ termination of the Ezoic-[Client] Agreement. But
under the terms of the Ezoic-[Client Agreement], Ezoic retains the power to grant or deny
[Client’s] request, in Ezoic’s sole discretion.” Id.

                                                  9
      Case 1:17-cv-09909-PAE-KNF Document 68 Filed 04/17/20 Page 10 of 28



Policies. Id. Taboola, Ezoic alleges, “was aware and had actual knowledge of the existence and

material terms of the Ezoic[-]Google Agreements.” Id. ¶ 99. Ezoic alleges that Taboola knew

this from (1) its own efforts to inform Taboola of the contract and its content;5 (2) Google’s

publicized partnership with Ezoic;6 (3) Taboola’s familiarity with the online advertising industry,

“where it is well known that Ezoic is a Google-certified partner”; and (4) Ezoic’s publication of

its Google-Certified Partner status on its website. Id. ¶ 99. But for Taboola’s actions, Ezoic

argues, the Ezoic-Google Agreements would still be intact and Ezoic would not face damages in

the form of Google-imposed fines or court-ordered indemnity in connection with the Google-24

Minutes litigation. Id. ¶ 102.

II.    Applicable Legal Standards

       A.      Report and Recommendation

       In reviewing a Report and Recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). When specific objections are made, “[t]he district judge must determine

de novo any part of the magistrate judge’s disposition that has been properly objected to.”

Fed. R. Civ. P. 72(b)(3); United States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997). To


5
  These efforts included an email from LaFleur to Taboola’s Publisher Optimization Manager
and its Business Development & Publisher Sales Manager regarding the incompatibility of
Taboola’s advertising practices and Ezoic’s policies as a Google Adsense partner, as well as
“multiple conversations with individuals at Taboola about Ezoic’s partnership with Google.”
ACC ¶ 59. These conversations allegedly communicated “Ezoic’s responsibilities under the
Ezoic[-]Google Agreements to comply with Google’s advertising policies and Ezoic’s
responsibilit[y] [to] ensur[e] that its Clients also comply with Google’s policies.” Id.
6
 According to Ezoic, it “publicizes on its website that it is a Google-Certified Publishing Partner
and a Google-Adsense-Certified Partner, and that its responsibilities for both include ‘ensur[ing]
Google policy compliance’ for its Clients. Ezoic is listed as a Google partner on the Google
partner portal, which states that ‘Ezoic helps publishers improve monetization, provide better
visitor experiences, and remain compliant with Google policy.’” Id. ¶ 60.

                                                10
     Case 1:17-cv-09909-PAE-KNF Document 68 Filed 04/17/20 Page 11 of 28



accept those portions of the report to which no timely objection has been made, “a district court

need only satisfy itself that there is no clear error on the face of the record.” King v. Greiner,

No. 02 Civ. 5810 (DLC), 2009 WL 2001439, at *4 (S.D.N.Y. July 8, 2009) (citing Wilds v. UPS,

262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003)), aff’d, 453 F. App’x 88 (2d Cir. 2011); see also

Edwards v. Fischer, 414 F. Supp. 2d 342, 346–47 (S.D.N.Y. 2006) (citation omitted).

       To the extent that the objecting party makes only conclusory or general objections, or

simply reiterates the original arguments, the court will review the Report and Recommendation

strictly for clear error. See Dickerson v. Conway, No. 08 Civ. 8024 (PAE), 2013 WL 3199094,

at *1 (S.D.N.Y. June 25, 2013); Kozlowski v. Hulihan, Nos. 09 Civ. 7583, 10 Civ. 0812 (RJH),

2012 WL 383667, at *3 (S.D.N.Y. Feb. 7, 2012).

       Here, Judge Fox recommends that this Court dismiss both of Ezoic’s counterclaims in

their entirety. See Report at 16. Ezoic objects to Judge Fox’s analysis of each prong of the

prima facie case of tortious interference, as applied to both (1) the Ezoic-Client Agreements and

(2) the Ezoic-Google Agreements. See Objections. These objections were timely raised and do

not merely repeat Ezoic’s original arguments. The Court therefore considers the issues presented

de novo.7 Fed. R. Civ. P. 72(b)(3).




7
  In its Objections, Ezoic argues, inter alia, that Judge Fox erred because he impermissibly held
its amended counterclaims to a higher standard than Judge Sweet had held Taboola’s FAC when
deciding Ezoic’s motion to dismiss. Ezoic contends that this was contrary to the law of the case.
Ezoic is incorrect. “Under the law of the case doctrine, a decision on an issue of law made at one
stage of a case becomes binding precedent to be followed in subsequent stages of the same
litigation.” In re PCH Assocs., 949 F.2d 585, 592 (2d Cir. 1991). No judge prior to Judge Fox,
however, had decided whether Ezoic’s amended counterclaims allege sufficient facts to make out
a prima facie case. In any event, the “doctrine is a discretionary rule of practice and generally
does not limit a court’s power to reconsider an issue.” Id.

                                                 11
       Case 1:17-cv-09909-PAE-KNF Document 68 Filed 04/17/20 Page 12 of 28



         B.      Motions to Dismiss Under Rule 12(b)(6)

         To survive a motion to dismiss under Rule 12(b)(6), a complaint must plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). A claim will only have “facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint is

properly dismissed where, as a matter of law, “the allegations in a complaint, however true,

could not raise a claim of entitlement to relief.” Twombly, 550 U.S. at 558. When resolving a

motion to dismiss, the court must accept as true all well-pled factual allegations in the complaint

and draw all reasonable inferences in the plaintiff’s favor. Steginsky v. Xcelera, Inc.,

741 F.3d 365, 368 (2d Cir. 2014). That tenet, however, “is inapplicable to legal conclusions.”

Iqbal, 556 U.S. at 678. Pleadings that offer only “labels and conclusions” or “a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

         C.      Tortious Interference: Elements and Choice of Law

         In a footnote in its opposition to Taboola’s motion to dismiss its amended counterclaims,

Ezoic asserts that its client contracts are governed by California, not New York, law, although it

argues that its position is correct under New York law as well. Dkt. 58 (“MTD Opp’n”) at 16

n.8. It renews this position, albeit fleetingly, in its Objections to the Report. Objections at 8.8

         “The first step in any case presenting a potential choice of law issue is to determine

whether there is an actual conflict between the laws of the jurisdictions involved.” Matter of

Allstate Ins. Co. (Stolarz), 81 N.Y.2d 219, 223 (1993); see also Curley v. AMR Corp.,

153 F.3d 5, 12 (2d Cir. 1998). An “actual conflict” exists where “the applicable law from each


8
    Ezoic argues the rest of its Objections to the Report under New York law.

                                                  12
     Case 1:17-cv-09909-PAE-KNF Document 68 Filed 04/17/20 Page 13 of 28



jurisdiction provides different substantive rules” and those differences are “relevant to the issue

at hand[ ] and . . . have a significant possible effect on the outcome of the trial.” Fin. One Pub.

Co. v. Lehman Bros. Special Fin., 414 F.3d 325, 331–32 (2d Cir. 2005) (citations and internal

quotation marks omitted). “While the Court need not determine if a conflict of law would be

outcome determinative, if a court finds that the effect would be the same under either state’s law,

there is no actual conflict.” Allied Prop. & Cas. Ins. Co. v. Matthews, No. 16 Civ. 680 (DAB),

2018 WL 1737534, at *5 (S.D.N.Y. Mar. 20, 2018) (internal quotation marks omitted). “Absent

an actual conflict, ‘a New York court will dispense with choice of law analysis; and if New York

law is among the relevant choices, New York courts are free to apply it.’” Id. at *6 (quoting Int’l

Bus. Machs. Corp. v. Liberty Mut. Ins. Co., 363 F.3d 137, 143 (2d Cir. 2004)); see also Wall v.

CSX Transp., Inc., 471 F.3d 410, 422 (2d Cir. 2006); First Hill Partners v. BlueCrest Capital

Mgmt. Ltd., 52 F. Supp. 3d 625, 633–34 (S.D.N.Y. 2014).

        To make out a prima facie case of tortious interference with contract under California

law, a plaintiff must allege sufficient facts to establish: “(1) a valid contract between plaintiff and

a third party; (2) defendant’s knowledge of this contract; (3) defendant’s intentional acts

designed to induce a breach or disruption of the contractual relationship; (4) actual breach or

disruption of the contractual relationship; and (5) resulting damage.” Quelimane Co. v. Stewart

Title Guar. Co., 19 Cal. 4th 26, 55 (1998). As discussed infra, these match the elements of the

tort under New York law. And Ezoic asserts that its counterclaims are equally viable under each

state’s law. Because there is not an actual conflict of law, the Court will therefore apply New

York law to resolve Taboola’s motion to dismiss. See Int’l Bus. Machs. Corp., 363 F.3d at 143.

        “While New York law recognizes the tort of interference with both prospective and

existing contracts, greater protection is accorded an interest in an existing contract . . . than to the



                                                  13
     Case 1:17-cv-09909-PAE-KNF Document 68 Filed 04/17/20 Page 14 of 28



less substantive, more speculative interest in a prospective relationship[.]” In Touch Concepts,

Inc. v. Cellco P’ship, 949 F. Supp. 2d 447, 476 (S.D.N.Y. 2013) (internal quotation marks

omitted) (quoting White Plains Coat & Apron Co. v. Cintas Corp., 8 N.Y.3d 422, 425–26

(2007)). “This rule represents a balance struck between society’s interest in respect for the

integrity of contractual relationships, on the one hand, and, on the other, the right to freedom of

action on the part of the party [alleged to be] interfering and society’s concern that competition

not be unduly hampered.” NBT Bancorp Inc. v. Fleet/Norstar Fin. Grp., Inc., 87 N.Y.2d 614,

621–22 (1996) (quoting Guard-Life Corp. v. Parker Hardware Mfg. Corp., 50 N.Y.2d 183, 190

(1980)).

       “Under New York law, the elements of tortious interference with contract are: (1) the

existence of a valid contract between the plaintiff and a third party; (2) the defendant’s

knowledge of the contract; (3) the defendant’s intentional procurement of the third-party’s

breach of the contract without justification; (4) actual breach of the contract; and (5) damages

resulting therefrom.” Kirch v. Liberty Media Corp., 449 F.3d 388, 401–02 (2d Cir. 2006)

(quoting Lama Holding Co. v. Smith Barney Inc., 88 N.Y.2d 413, 424 (1996)). “In addition, the

plaintiff must assert, with respect to each defendant, that the defendant’s actions were the ‘but

for’ cause of the alleged breach—in other words, that there would not have been a breach but for

the activities of the defendant.” RSM Prod. Corp. v. Fridman, 643 F. Supp. 2d 382, 405

(S.D.N.Y. 2009) (citing Sharma v. Skaarup Ship Mgmt. Corp., 916 F.2d 820, 828

(2d Cir. 1990)), aff’d, 387 F. App’x 72 (2d Cir. 2010); see also White Plains Coat & Apron Co.

v. Cintas Corp., 460 F.3d 281, 285 (2d Cir. 2006) (“[W]hen there is knowledge of a contract, and

a competitor takes an active part in persuading a party to the contract to breach it by offering




                                                 14
       Case 1:17-cv-09909-PAE-KNF Document 68 Filed 04/17/20 Page 15 of 28



better terms or other incentives, there is an unjustifiable interference with the contract.” (quoting

State Enters., Inc. v. Southridge Co-op. Section 1, Inc., 238 N.Y.S.2d 724, 726 (1st Dep’t 1963)).

III.    Discussion

        Taboola has moved to dismiss Ezoic’s counterclaims for failure to plead sufficient facts

to make out a prima facie case of tortious interference. The Court begins by considering Ezoic’s

first counterclaim, that Taboola tortiously interfered with the Ezoic-Client Agreements. The

Court then considers Ezoic’s second counterclaim, which alleges that Taboola tortiously interfered

with the Ezoic-Google Agreements by virtue of its actions as to the 24 Minutes, Muhanfeed, and

Popdust websites.

        A.     Counterclaim for Tortious Interference with the Ezoic-Client Agreements

        Ezoic alleges that Taboola tortiously “instructed at least five of [its] Clients”—Média Sur

7, SwingxSwing, 24 Minutes, Muhanfeed, and Popdust—“to breach their contracts with [Ezoic]

by removing Ezoic’s application from their website[,]” ACC ¶ 24, “demand[ed] that these clients

cease working with Ezoic[,] and improperly threaten[ed] [them] with legal action should they

continue to work with Ezoic and comply with Google’s advertising policies,” id. ¶ 6. Taboola

did so, Ezoic alleges, with “full knowledge that it would cause the Clients to violate their

agreements with Ezoic, causing significant damages.” Id. ¶ 24. Ezoic further alleges that,

instigated by Taboola, Ezoic’s Clients “have breached and/or purported to terminate their

agreements with Ezoic.” Id. ¶ 6.

               1.      Existence of a Valid Contract

        “A central requirement for [claiming tortious interference] under New York law is the

existence of a valid, enforceable contract between the plaintiff and a third party.” Scutti Enters.,

LLC v. Park Place Entm’t Corp., 322 F.3d 211, 215 (2d Cir. 2003). Because a properly pled

tortious interference complaint also requires a showing of breach, contracts that are terminable at

                                                 15
     Case 1:17-cv-09909-PAE-KNF Document 68 Filed 04/17/20 Page 16 of 28



will generally cannot provide the basis for such a claim. See AIM Int’l Trading, LLC v.

Valcucine S.p.A., No. 02 Civ. 1363 (PKL), 2003 WL 21203503, at *5 (S.D.N.Y. May 22, 2003)

(citing Guard-Life Corp., 50 N.Y.2d at 193–94); see also Watts v. Jackson Hewitt Tax Serv. Inc.,

675 F. Supp. 2d 274, 281 (E.D.N.Y. 2009) (citing Snyder v. Sony Music Entm’t Inc.,

684 N.Y.S.2d 235, 239 (1st Dep’t 1999) (“[A]greements that are terminable at will are classified

as only prospective contractual relations, and thus cannot support a claim for tortious

interference with existing contracts.”); Orange Cty. Choppers, Inc. v. Olaes Enters., Inc.,

497 F. Supp. 2d 541, 562 (S.D.N.Y. 2007) (dismissing claim where allegations left open

possibility that contract was terminable at will).

        Where the means employed to induce the breach are “wrongful,” however, the valid

contract prong of a tortious interference claim may be satisfied by an at-will contract. See

Guard-Life Corp., 50 N.Y.2d at 194 (“Where contracts terminable at will have been involved,

we have upheld complaints and recoveries in actions seeking damages for interference when the

alleged means employed by the one interfering were wrongful as consisting of fraudulent

representations, or threats[,] or as in violation of a duty of fidelity owed to the plaintiff by the

defendant by reason of a relation of confidence existing between them.” (internal citations

omitted)).

        Ezoic alleges that its clients downloaded its Ad Tester application and, by doing so,

entered into contracts that were “the same or substantially similar to” its publicly available

Terms of Service. See ACC ¶¶ 25, 35, 46, 62, 76; see also supra note 4. These contracts,




                                                  16
     Case 1:17-cv-09909-PAE-KNF Document 68 Filed 04/17/20 Page 17 of 28



however, appear terminable at will by either party.9 See Dkt. 57 (declaration of Mark Cuccaro,

Esq., in support of Taboola’s motion to dismiss), Ex. 1 (“Ezoic TOS”) ¶ 15 (“Cause for such

termination shall include . . . self-initiated account deletions.”). Moreover, they do not appear to

create contracts of fixed duration. See id. ¶ 6 (“In the event the Agreement is terminated, Ezoic

shall pay Payee’s earned balance to Payee within approximately ninety (90) days after the end of

the calendar month in which the Agreement is terminated by you (following Ezoic’s receipt of

your written request, including by email, to terminate the Agreement) or by Ezoic.” (emphasis

added)).

       Ezoic, however, argues that the language of the Terms of Service does not permit a client

to terminate an agreement without requesting Ezoic’s permission to do so. See ACC ¶¶ 26, 36,

47, 63, 77 (“[T]he Ezoic[-Client] Agreement does not permit [Client] to terminate the agreement

at will. [Client] may ‘request’ termination of the Ezoic[-Client] Agreement. But under the terms

of the Ezoic[-Client] Agreement, Ezoic retains the power to grant or deny [Client]’s request, in

Ezoic’s sole discretion.”). Ezoic further argues that even if the contractual language on this point

is ambiguous, Taboola used “wrongful means” to procure the breach by threatening to sue

Ezoic’s clients if they continued to work with Ezoic. See id. ¶¶ 6, 24, 28, 30, 37–40, 92;

Objections at 9.




9
  “A complaint is deemed to include any written instrument attached to it as an exhibit or any
statements or documents incorporated in it by reference.” Nicosia v. Amazon.com, Inc.,
834 F.3d 220, 230 (2d Cir. 2016) (internal quotation marks and citations omitted) (collecting
cases). Even “[w]here a document is not incorporated by reference, the court may nevertheless
consider it where the complaint relies heavily upon its terms and effect, thereby rendering the
document ‘integral’ to the complaint.” Id.; DiFolco, 622 F.3d at 111; Mangiafico v. Blumenthal,
471 F.3d 391, 398 (2d Cir. 2006). Such is the case here for the Ezoic-Client Agreements. See
ACC ¶¶ 25, 35, 46, 62, 76.

                                                 17
     Case 1:17-cv-09909-PAE-KNF Document 68 Filed 04/17/20 Page 18 of 28



        Ezoic’s first argument is clearly unavailing. As Taboola points out, it would be

nonsensical to read the Terms of Service as “requiring a Publisher to pay Ezoic in perpetuity

unless Ezoic agrees otherwise.” See Response at 7. Ezoic’s second argument, in which it

invokes the “wrongful means” exception, presents a closer question. Drawing all reasonable

inferences in favor of the counterclaim plaintiff, Ezoic has pled the bare minimum needed to

allege repeated threats to its clients by Taboola. See ACC ¶¶ 6, 24, 28, 30, 37–40, 92. Taboola

responds that under New York law, the “wrongful means” exception applies only to claims of

tortious interference with prospective contracts, which it asserts is a “separate cause of action.”

See Response at 8. The case relied upon by Taboola, however, does not treat interference with a

terminable at-will contract as a distinct tort, but rather a subspecies of the tort of interference in

contracts. Guard-Life Corp., 50 N.Y.2d at 194.

        The Court need not resolve this debate. Even assuming arguendo that Ezoic’s allegations

of threats to its clients by Taboola provide a sufficient basis to find tortious interference with the

at-will agreements at issue, this counterclaim, as the Court now reviews, fails on two other,

independent grounds.

                2.      Actual Breach of the Contract

        To make out the second element of a tortious interference claim, Ezoic must plead

sufficient facts to establish an actual breach of the Ezoic-Client Agreements. “The Second

Circuit has adopted a formalistic approach to determining whether a plaintiff has properly

alleged breach of a contract in a tortious interference claim.” RSM Prod. Corp., 643 F. Supp. 2d

at 409 (citing Kirch, 449 F.3d at 402). Notable here, the Circuit has applied this approach to

affirm the dismissal of a tortious interference with contract claim on the basis that “plaintiffs

fail[ed] to allege . . . actual breach” of a contract when the complaint alleged that the contracting



                                                  18
     Case 1:17-cv-09909-PAE-KNF Document 68 Filed 04/17/20 Page 19 of 28



party had “walked away” from a project, because such statements do “not amount to an

allegation that [the contracting party] violated the terms of a contract.” Kirch, 449 F.3d at 402.

       In its Objections, Ezoic maintains that its first counterclaim does allege that its Clients

breached their contracts. Ezoic points, for example, to its allegation that “[b]ut for Taboola’s

tortious interference, Média Sur 7 would not have breached the Ezoic-Média Sur 7 Agreement.

Média Sur 7 no longer utilizes Ezoic’s services.” ACC ¶ 34; see also Objections at 10–11. But

Ezoic does not develop that claim further. And its unadorned allegation that Média Sur 7

“breached” the contract, without any factual support, is a bare legal conclusion that cannot make

a claim of breach plausible.

       Ezoic’s allegation that Média Sur 7 “no longer utilizes Ezoic’s services” also does not

viably plead a breach, for multiple reasons. First, the underlying agreements, as noted, appear to

have been terminable at will. As a result, Ezoic’s allegation that Média Sur 7, like the other

Clients referenced in its counterclaims, “no longer utilize[s] Ezoic’s services,” carries no more

bite than an allegation that its clients “walked away.” See Kirch, 449 F.3d at 402. Second, even

if the contracts were not at-will agreements, a client’s decision to no longer use a product does

not, without more, make out a breach of contract. Ezoic’s tortious interference claim, therefore

fails to plead actual breach of the contract between it and Média Sur 7. And because Ezoic’s

allegations of breach as to its other Clients track those with respect to Média Sur 7, these, too,

cannot sustain a claim of tortious interference.

               3.      Actual Knowledge of the Contract

       Independently, although the question is closer, the Court holds that Ezoic has failed to

adequately plead that Taboola had actual knowledge of Ezoic’s client agreements.

       To satisfy this element of tortious interference, Ezoic must plead facts showing not only

that Taboola had knowledge of the existence of a contract, but that it had “actual knowledge of
                                                   19
     Case 1:17-cv-09909-PAE-KNF Document 68 Filed 04/17/20 Page 20 of 28



the terms of the contract and of the contractual obligation that was allegedly breached.” See

Wellington Shields & Co. LLC v. Breakwater Inv. Mgmt. LLC, No. 14 Civ. 7529 (RJS),

2016 WL 5414979, at *4 (S.D.N.Y. Mar. 18, 2016) (citing Roche Diagnostics GmbH v. Enzo

Biochem, Inc., 992 F. Supp. 2d 213, 221 (S.D.N.Y. 2013)); see also AA Tube Testing Co. v.

Sohne, 246 N.Y.S.2d 247, 248 (2d Dep’t 1964) (“As an essential element of [tortious

interference], the plaintiff must allege that the defendants had actual knowledge; an allegation

that they ‘should have known’ of the existence of the contract is insufficient.” (emphasis in

original)).

        To be sure, a party claiming tortious interference need not show that the interfering party

had “perfect knowledge of the contract.” Reach Music Pub., Inc. v. Warner/Chappell Music,

Inc., No. 09 Civ. 5580 (KBF), 2014 WL 5861984, at *10 (S.D.N.Y. Nov. 10, 2014). But “[t]he

plaintiff must [plead] specific allegations of the defendant’s knowledge” of the contract, Medtech

Prods. Inc. v. Ranir, LLC, 596 F. Supp. 2d 778, 813 (S.D.N.Y. 2008), including “some

knowledge of the terms and conditions of the allegedly-interfered-with contract,” State St. Glob.

Advisors Tr. Co. v. Visbal, No. 19 Civ. 1719 (GWH), 2020 WL 71162, at *17

(S.D.N.Y. Jan. 3, 2020); see also Wellington Shields & Co. LLC, 2016 WL 5414979, at *4

(plaintiff must plead sufficient facts to establish “actual knowledge of the terms of the contract

and of the contractual obligation that was allegedly breached”); Reach Music Pub., Inc.,

2014 WL 5861984, at *10 (“Even though knowledge of the contract need not be perfect,

[defendant] must have knowledge of the [relevant term] in order to be liable for helping [the

third party] violate that particular contractual provision.”).

        Such specific allegations may not consist of “conclusory assertion[s] of knowledge,” see

Medtech Prods., 596 F. Supp. 2d at 813, or pleadings based solely on “information and belief,”



                                                  20
     Case 1:17-cv-09909-PAE-KNF Document 68 Filed 04/17/20 Page 21 of 28



see Citizens United v. Schneiderman, 882 F.3d 374, 384–85 (2d Cir. 2018) (“A litigant cannot

merely plop ‘upon information and belief’ in front of a conclusory allegation and thereby render

it non-conclusory. Those magic words will only make otherwise unsupported claims plausible

when ‘the facts are peculiarly within the possession and control of the defendant or where the

belief is based on factual information that makes the inference of culpability plausible.’”

(quoting Arista Records, LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir. 2010)). Claims that a

defendant should have known about a contract or its terms “as a matter of course” or based on

“common practice” within an industry are similarly insufficient, see AA Tube Testing Co., 246

N.Y.S.2d at 248, as are allegations based on the public availability of the underlying contract, see

Roche Diagnostics, 992 F. Supp. 2d at 221 (fact that contract was published in a quarterly filing

was “inadequate to demonstrate [actual] knowledge for purposes of tortious interference”).

       Ezoic construes its amended counterclaims to allege six sources of Taboola’s ostensible

“actual knowledge”: (1) Taboola’s alleged discussions with each of these clients, see ACC ¶¶ 31,

41, 54, 68, 80; (2) Média Sur 7 and SwingxSwing’s additional communications with Taboola

about using Ezoic’s Ad Tester, see id. ¶¶ 30, 37–40; (3) Ezoic’s publicly available Terms and

Conditions (which provided its form contract), see id. ¶¶ 31, 41, 54, 68, 80; (4) its Clients’

websites, which run Ezoic’s code, see id. ¶¶ 30, 37, 60; (5) the communications of Ezoic’s CEO

with Taboola as early as October 2014, see id. ¶¶ 59–60; and (6) as to its claim of tortious

interference in its agreement with Popdust, Ezoic’s original counterclaims, which were filed

before Taboola allegedly interfered with that client. See id. ¶ 80.

       The Court considers these in turn, finding that, notwithstanding the length of Ezoic’s

laundry list of sources of knowledge, it has failed to plead non-speculatively that—separately or




                                                 21
     Case 1:17-cv-09909-PAE-KNF Document 68 Filed 04/17/20 Page 22 of 28



together—these sources informed Taboola about the specific agreements at issue and the

obligations contained therein.

       First, while Taboola’s direct communications with the clients could in theory supply a

basis for its knowledge of the contracts between them and Ezoic, Ezoic’s counterclaim does not

set out facts to adequately so plead. It is not enough for Ezoic to baldly state that “upon

information and belief [Client] discussed the material terms of the [Ezoic-Client] Agreement

with Taboola”; a concrete factual foundation for such assertions is needed. See In re Actos

End-Payor Antitrust Litig., 848 F.3d 89, 99 (2d Cir. 2017) (at motion to dismiss stage,

“[p]laintiffs are due all reasonable inferences, but they must allege some factual basis from

which to make those inferences”). Here, Ezoic makes only highly generalized and wholly

conclusory claims as to the content of Taboola’s conversations with its clients. Indeed, with

respect to two contracts, these are the only allegations on which Ezoic bases its claim of

knowledge. See ACC ¶¶ 54–55 (24 Minutes), 68–69 (Muhanfeed). Such allegations are

insufficient to withstand a motion to dismiss. See Citizens United, 882 F.3d at 384–85.

       Second, Ezoic’s slightly more specific allegations regarding Taboola’s communications

with Média Sur 7 and SwingxSwing fall short of alleging Taboola’s actual knowledge of Ezoic’s

contracts with these entities. Ezoic’s premise is that these clients’ additional communications

with Taboola inherently bespeak Taboola’s knowledge of their contractual relationships with

Ezoic, to wit, that, to have such a relationship, the clients needed to agree to Ezoic’s Terms of




                                                 22
     Case 1:17-cv-09909-PAE-KNF Document 68 Filed 04/17/20 Page 23 of 28



Service.10 But even assuming this much was adequately pled, Taboola’s knowledge that these

clients had agreed to Ezoic’s Terms of Service is not coextensive with its “actual knowledge” of

the terms of the specific contracts at issue. See Wellington Shields & Co. LLC, 2016 WL 5414979,

at *4 (plaintiff must plead sufficient facts to establish “actual knowledge of the terms of the

contract and of the contractual obligation that was allegedly breached”). There is substantial

daylight between an awareness of the broad terms of a commercial relationship and awareness of

the specific contractual terms of that relationship. Ezoic does not allege facts sufficient to plead

the latter. See Iqbal, 556 U.S. at 678.

       Third, Ezoic notes that its Terms of Service, including the form contract that it used for

individual client agreements, were publicly available, making it possible for Taboola to access

and absorb them. That allegation, however, falls short of pleading Taboola’s actual knowledge

of the specific Ezoic-Client Agreements at issue. Allegations that Taboola “should have known”

or “could have known” of the contracts’ terms by virtue of their accessibility do not adequately

plead Taboola’s knowledge. See AA Tube Testing, 246 N.Y.S.2d at 248. Notably absent, too,

from Ezoic’s pleading is any allegation that Taboola knew that the Terms of Service provided

such a model contract that necessarily was utilized in Ezoic’s contracts with the clients. For this

reason, too, this allegation fails to plead Taboola’s knowledge of the limitations imposed on the

10
   For example, Ezoic points to a communication between Média Sur 7 and Ezoic about a
threatening call received by Média Sur 7 from an account manager at Taboola. See ACC ¶ 30.
Ezoic, however, does not allege any detail as to the purpose of the call or the nature of the threat,
let alone that any discussion was had of the terms of the Ezoic-Média Sur 7 Agreement. Ezoic
makes similar conclusory allegations with respect to the SwingxSwing relationship. Based on
alleged communications between SwingxSwing and Taboola in which SwingxSwing “informed
Taboola that it wanted Taboola to ‘get comfortable with integration with Ezoic,’” id. ¶ 38—to
which Ezoic alleges, “upon information and belief, Taboola responded by threatening
SwingxSwing with a lawsuit,” id. ¶ 39—Ezoic concludes that SwingxSwing “discussed the
material terms of the Ezoic-SwingxSwing Agreement with Taboola,” id. ¶ 41. As alleged, these
communications are too speculative to support such claims of knowledge.

                                                 23
     Case 1:17-cv-09909-PAE-KNF Document 68 Filed 04/17/20 Page 24 of 28



clients by their individual contracts. See State St. Glob. Advisors Tr. Co., 2020 WL 71162,

at *17.

          Fourth, as an ostensible basis for alleging Taboola’s knowledge, Ezoic asks the Court to

infer that Taboola “monitored the websites of Ezoic’s clients” from the fact that Taboola

allegedly threatened Média Sur 7 and SwingxSwing with legal action if they did not stop running

Ezoic’s tool. See ACC ¶¶ 30, 37. This argument suffers from the same failings noted above.

The allegation that Taboola appreciated that some kind of relationship existed between Ezoic and

its clients is not tantamount to alleging that it appreciated the relevant metes and bounds of the

agreements that bound the clients in their dealings with Ezoic.

          Fifth, Ezoic cites its CEO’s communications with Taboola as revealing Taboola’s actual

knowledge of the terms of the Ezoic-Client Agreements. But the amended counterclaims cite

these communications as evidence of Taboola’s actual knowledge of the Ezoic-Google

Agreements, not the Ezoic-Client Agreements. ACC ¶ 59. Ezoic merely alleges that Lafleur

“emailed Taboola’s Publisher Optimization Manager and Business Development & Publisher

Sales Manager regarding Ezoic’s inability to partner with Taboola because of Taboola’s

advertising practices,” which were incompatible with Google’s strict standards, and “directed

Taboola to an article with additional information about Ezoic and Google’s partnership.” Id.

This brief exchange does not supply a basis on which to infer Taboola’s actual knowledge of the

separate Ezoic-Client Agreements. See Wellington Shields & Co. LLC, 2016 WL 5414979,

at *4.

          Sixth and finally, with respect specifically to its claim that Taboola tortiously interfered

with its agreement with Popdust, Ezoic argues that its original counterclaims, which it brought

before Taboola allegedly interfered with that client, support its claim of actual knowledge. See



                                                   24
     Case 1:17-cv-09909-PAE-KNF Document 68 Filed 04/17/20 Page 25 of 28



ACC ¶ 80. But those original counterclaims do not relate to Popdust, as to which no claim was

then made. Ezoic’s claim that its counterclaim gave Taboola actual knowledge of the terms of

the Popdust-Ezoic Agreement is unduly speculative—it assumes that Taboola read the original

counterclaims, accepted Ezoic’s allegations therein about other contracts as truthful, and knew

that the specific allegations therein about other contracts carried over equally to Popdust. That

alleged chain of inferences does adequately plead the required actual knowledge. See Roche

Diagnostics, 992 F. Supp. 2d at 221.

       Ezoic’s first counterclaim thus fails to allege that Taboola had actual knowledge of the

terms of Ezoic’s client contracts with which Taboola is alleged to have interfered. Because

Ezoic has failed to adequately plead two of the five elements of a prima facie case of tortious

interference with the Ezoic-Client Agreements—breach and actual knowledge—the Court

accepts the Report’s recommendation, and dismisses Ezoic’s first counterclaim.

       B.      Counterclaim for Tortious Interference with the Ezoic-Google Agreements

       Ezoic alleges that Taboola tortiously interfered with Ezoic’s agreement with Google,

causing Ezoic to involuntarily breach its contracts with Google and exposing Ezoic to a potential

claim of breach by Google for more than $200,000. ACC ¶¶ 6–7. Specifically, Ezoic alleges

that it “performed its obligations under the Ezoic[-]Google Agreements by providing its Clients

with a Google-certified advertising application and following-up with its Clients to ensure that

they were complying with Google’s advertising policies.” ACC ¶ 98. It contends that Taboola

had “actual knowledge” of these contracts, id. ¶ 99, but nevertheless “directly and intentionally

caused Ezoic to breach the Ezoic-Google Agreements” by causing Ezoic’s Clients to violate

Google’s Adsense Advertising Policies. Ezoic alleges that, but for Taboola’s tortious acts, it

would not have breached the Ezoic-Google Agreements. Id. ¶¶ 100–01.



                                                25
      Case 1:17-cv-09909-PAE-KNF Document 68 Filed 04/17/20 Page 26 of 28



        Taboola counters that it cannot be held liable “for consequences so far removed from

Taboola’s limited role in promoting its Widget.” Report at 8. It argues that Ezoic has not

adequately alleged facts showing that (a) Taboola had actual, as opposed to constructive,

knowledge of the terms of Ezoic’s agreements with Google, MTD at 11; (b) Ezoic actually

breached the Google Agreement, id. at 14–15; (c) Taboola’s actions targeted the Ezoic-Google

Agreements directly, id. at 20–21; or that (d) Ezoic has suffered damages from its breach of its

agreements with Google, id. at 23–25.

        The Court need only consider two of these arguments to find this counterclaim

deficiently pled.

                 1.     Actual Knowledge

        First, Ezoic fails to allege Taboola’s actual knowledge of Ezoic’s contract with Google.

The facts that Ezoic musters in support of this element are limited to (1) Taboola had been on

actual notice that Ezoic was a Google Adsense partner, see ACC ¶ 59, and (2) “the responsibilities of

[sic] that come with that partnership are well known in the online advertising industry,” id. ¶ 60; see

also id. ¶ 99.

        These allegations, even if taken as true, fall well short of what is required for a plaintiff to

plead actual knowledge of the terms of an alleged agreement between a defendant and a third

party. See State St. Glob. Advisors Tr. Co., 2020 WL 71162, at *17; Wellington Shields & Co.

LLC, 2016 WL 5414979, at *4. Even if Ezoic’s contract with Google itself had been posted on

Ezoic’s website—and Ezoic has not so pled—this would supply a basis to infer no more than

Taboola’s constructive knowledge, which is insufficient. See Roche Diagnostics, 992 F. Supp. 2d

at 221 (publication of a contract in quarterly SEC filing only provided “constructive knowledge

[and was] inadequate to demonstrate [actual] knowledge for purposes of tortious interference”).

Ezoic’s reliance on standard industry practice as a basis for inferring actual knowledge fares no

                                                  26
     Case 1:17-cv-09909-PAE-KNF Document 68 Filed 04/17/20 Page 27 of 28



better, for “industry practice is not sufficient to show actual knowledge.” Wellington Shields &

Co. LLC, 2016 WL 5414979, at *4. Put differently, Ezoic cannot assume that because Taboola

may have understood the terms of others’ agreements with Google, it had actual knowledge of

the terms negotiated between Ezoic and Google.

               2.      Damages

       Separately, Ezoic has failed to allege that it has suffered any damages as a result of its

Clients’ alleged breaches of Google’s policies. Ezoic has not alleged that it has had to pay any

fines to Google. It alleges only that a single client, non-party 24 Minutes, was fined for violating

Google’s policies. ACC ¶ 49. Ezoic’s only allegation as to damages that it may experience

entails a chain of speculative inferences. Ezoic posits that, if 24 Minutes prevails in a litigation

against Google in Israeli court, Google “may” later demand indemnification or reimbursement

from Ezoic, and may ultimately prevail in that endeavor. ACC ¶ 53. This set of conjectures is

inadequate to support the damages element of a tortious interference claim. Kirch, 449 F.3d

at 401. This failing supplies an independent basis to dismiss Ezoic’s second counterclaim.

                                          CONCLUSION

       For the foregoing reasons, the Court accepts the Report’s recommendation to dismiss

Ezoic’s two counterclaims. The Court accordingly grants Taboola’s motion to dismiss. This

case will now proceed to discovery, which will be supervised by Judge Fox pursuant to the

Court’s previous order of reference. Dkt. 50.

       The Clerk of Court is respectfully directed to terminate the motion pending at docket 55.




                                                 27
    Case 1:17-cv-09909-PAE-KNF Document 68 Filed 04/17/20 Page 28 of 28



      SO ORDERED.

                                              PaJA.�
                                              ____________________________
                                              Paul A. Engelmayer
                                              United States District Judge


Dated: April 17, 2020
       New York, New York




                                    28
